Almand, Chief Justice.
This appeal is from an order denying the appellant’s prayers for an interlocutory injunction.
In the complaint, as amended, F. N. Roberts Corporation, doing business as F. N. Roberts Pest Control Co., against Southern Bell Telephone & Telegraph Co., prayed that (a) defendant be restrained from disconnecting or in any *576manner disrupting the plaintiff’s telephone service, and (b) for damages in a stated amount.
Argued December 14, 1971
Decided January 19, 1972.
Jack K. Bohler, for appellant.
Kilpatrick, Cody, Rogers, McClatchey & Regenstein, William W. Cowan, Robert W. Coleman, for appellee.
The defendant filed its motion to dismiss and response.
At the hearing for interlocutory injunctive relief and the motion to dismiss, the parties introducing no evidence, the court upon the consideration of the pleading in denying an interlocutory injunction found that: "There is presently pending in the Civil Court of Fulton County another suit between the same parties, the defendant in this suit being the plaintiff in the Civil Court of Fulton County proceeding. The relief that the plaintiff is seeking in this case is asserted by way of cross action in the Civil Court proceeding. . . Neither does it seem necessary to enjoin the proceeding in the Civil Court of Fulton County. No reason has been asserted as to why or how the parties would be prejudice [sic] by pursuing their respective claims in the proceeding in the Civil Court of Fulton County.”
We fully agree that the legal issues sought to be raised by the appellant are also raised by the appellant in its answer and counterclaim in the suit of the appellee in the Civil Court of Fulton County.
The trial court did not abuse its discretion in denying injunctive relief.

Judgment affirmed.


All the Justices concur.